Citation Nr: 0823890	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Entitlement to a disability rating higher than 50 percent 
for somatoform disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was most recently before the Board in April 
2007, it was decided in part and remanded in part.  

The veteran failed to report, without explanation, for a 
Board hearing at the RO which was scheduled to be conducted 
in March 2004.  She has since made no request for another 
hearing.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  


REMAND

The veteran has submitted additional private treatment 
records from February 2007 to July 2007, which indicate a 
possible worsening in her psychiatric condition that is 
possibly related to her service-connected somatoform 
disorder, and which bears significantly on the issue of 
entitlement to TDIU.  This evidence has not been considered 
by the RO, and the veteran has not waived her right to such 
consideration.  

The Board also notes that although entitlement to an 
increased rating for a somatoform disorder was denied in the 
Board's April 2007 decision, the private medical records 
received subsequent to the Board's decision constitute a new 
claim of entitlement to an increased disability rating for 
the somatoform disorder.  The Board finds that, as her only 
service-connected disorder is the somatoform disorder, the 
claim is inextricably intertwined with the appealed TDIU 
claim, and the proposed development will therefore encompass 
both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any outstanding medical records pertaining 
to treatment or evaluation of her 
somatoform disorder or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of her service-
connected somatoform disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

The examiner should describe the current 
severity and manifestations of the 
veteran's service-connected somatoform 
disorder.  The examiner is reminded that 
the service-connected symptomatology 
consists of complaints of neck pain, back 
pain, difficulty breathing, myofascial 
pain, numbness of the feet and arms and 
pain in the knees.  The examiner should 
distinguish, to the extent possible, 
symptomatology that is attributable to 
non-service connected disabilities, such 
as depression, bipolar disorder and 
adjustment disorder, from that 
attributable to the somatoform disorder.  

If additional physical symptomatology is 
found to be associated with the somatoform 
disorder, the examiner should describe and 
evaluate such symptomatology.  

If any psychiatric/mental symptomatology 
is found to be attributable to the 
somatoform disorder, such symptomatology 
should be identified and included in the 
assessment, and a GAF score should be 
assigned based solely on the veteran's 
somatoform symptomatology.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected somatoform disorder on 
the veteran's ability to work.  The 
examiner should specifically state whether 
the veteran's service-connected somatoform 
disorder renders her unemployable 
independent of the effects of other non-
service-connected disorders.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim for an 
increased rating for her somatoform 
disorder and inform her of her appellate 
rights with respect to this decision.

6.  If it has not been rendered moot, the 
RO or the AMC should then readjudicate the 
veteran's claim for a TDIU.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


